UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Earliest Event Reported: March 3, 2010 X-RITE, INCORPORATED (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of incorporation) 000-14800 (Commission File Number) 38-1737300 (IRS Employer Identification no.) 4300 44th Street S.E. Grand Rapids, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (616) 803-2200 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 3, 2010, the Board of Directors (the “Board”) of X-Rite, Incorporated (the “Company”) approved the following with respect to the compensation of its named executive officers (“NEOs”): 1.Revised Annual and Cumulative Adjusted EBITDA Growth Targets for Certain Restricted Stock Awards (RSAs) and Restricted Stock Units (RSUs) In connection with our October 2008 recapitalization, the Company granted one-time RSAs and RSUs to our NEOs and other key employees (the “awards”).The awards were granted in three tranches with one-third vesting in equal annual installments over a three year measurement period, one-third vesting in equal annual installments over a four-year measurement period and one-third vesting in equal annual installments over a five-year measurement period, in each case, if the Company achieved cumulative annual adjusted EBITDA growth of eight percent per year, as compared to the baseline adjusted EBITDA for fiscal 2008. Given the general decline in the financial performance of companies in our industry in 2009 and the continuing uncertainty in the prospects of a rapid, continuing economic recovery, the Board has determined that the awards are not fully achieving their original objectives of incentive compensation and employee retention.Accordingly, to ensure that our NEOs and other key employees have a continuing stake in the long term success of the Company, the Board has approved certain modifications to the awards, including the 439,000 awards held by Thomas J. Vacchiano Jr., our Chief Executive Officer, and the 231,000 awards held by Francis Lamy, our Chief Technical Officer. Awards that Vest based on the Company’s Performance in 2010 through 2013 As modified, the awards that vest based on the Company’s performance in fiscal 2010 through 2013 will continue to vest as originally scheduled, subject to new annual adjusted EBITDA growth targets.Vesting will still occur if the new annual adjusted EBITDA targets are missed, provided the Company achieves the cumulative targets set forth below: Year ($ in thousands) Threshold 95
